Citation Nr: 0634284	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  97-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of right knee patellofemoral pain syndrome, 
currently rated as 10 percent disabling.

2.  Evaluation of left knee patellofemoral pain syndrome, 
currently rated as 10 percent disabling.

3.  Evaluation of residuals of a fracture of the right ulna 
(major), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION


The veteran service on active duty from October 1991 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating determination of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
left knee patellofemoral pain syndrome; right knee 
patellofemoral pain syndrome; and residuals of a fracture of 
the right ulna (major).  All were assigned non-compensable 
ratings effective from October 1995.  In an August 1997 
rating decision, a 10 percent rating was assigned for left 
knee patellofemoral pain syndrome, effective October 1995.  
In an October 1999 rating decision, 10 percent ratings were 
also assigned for right knee patellofemoral pain syndrome and 
residuals of a fracture of the right ulna (major), effective 
from October 1995.

The case was remanded in April 1999 and September 2003 for 
additional development of the record.  


FINDINGS OF FACT

1.  Patellofemoral pain syndrome of the right knee is 
manifested by pain and flexion limited to 100 degrees, with 
no clinical evidence of instability.

2.  Patellofemoral pain syndrome of the left knee is 
manifested by pain and flexion limited to 100 degrees, with 
no clinical evidence of instability.

3.  Residuals of a fractured right (major) ulna include pain 
and slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the right knee have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the left knee have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right ulna fracture have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a Diagnostic Code 5211.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received 
November 1995, long before the enactment of the VCAA.  

With respect to the notification required by the VCAA, the 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

VCAA letters dated in April 2004 and June 2005 instructed the 
veteran regarding the evidence necessary to substantiate his 
claims.  The letters described the evidence already of 
record, and indicated that VA would make reasonable efforts 
to help the veteran obtain evidence supportive of his claim.  
They noted that VA was responsible for obtaining certain 
types of evidence.  VA did not receive a response to the 
letters.  The veteran's claim was subsequently readjudicated 
and a supplemental statement of the case was issued in May 
2006.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained.  VA examinations have been conducted.  The veteran 
testified before RO personnel in June 1997.  The Board notes 
that the Board's previous remands directed that the 
examination worksheet from an April 2003 VA examination be 
obtained and associated with the record.  However, in January 
2006, the Birmingham VA Medical Center notified the Appeals 
Management Center that there was no worksheet on file for the 
April 2003 VA examination.  The veteran has not identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

On VA examination in July 1997, the veteran complained of 
constant pain in his right forearm, as well as in both knees.  
Physical examination revealed no swelling.  Range of motion 
testing of the right elbow revealed flexion from zero to 120 
degrees.  With respect to the veteran's knees, there was no 
subluxation, lateral instability, loose motion, nonunion, or 
malunion.  Right knee range of motion was from zero to 122 
degrees and left knee range of motion was from zero to 122 
degrees.  The diagnosis pertaining to the right elbow was 
fracture of the right ulna, superior portion, requiring open 
reduction and internal fixation with good range of motion.  

A further VA examination was carried out in June 1999.  The 
examiner noted that the veteran had been involved in a motor 
vehicle accident during service and suffered various 
injuries.  The veteran reported pain, weakness, stiffness, 
swelling, heat and redness, instability, giving away, 
locking, fatigability, and lack of endurance.  He stated that 
flare-ups were precipitated by bad weather, with five percent 
additional functional impairment.  With respect to the 
veteran's right elbow, there was no evidence of deformity, 
angulation, false motion, shortening, or intra-articular 
involvement, malunion, or nonunion.  There was no tenderness, 
drainage, painful motion, weakness, redness, or heat.  There 
was no ankylosis.  The diagnosis was post fracture middle 
fixation of the right ulna with loss of function due to pain.

Regarding the veteran's knees, the examiner noted that the 
veteran did not use any appliance for assistance.  He 
indicated that there was some evidence of painful motion, 
tenderness and guarding of movement.  There was no edema, 
effusion, instability, weakness, redness, heat, or abnormal 
movement.  The veteran was noted to walk with a marked limp, 
with no cane or appliance.  Range of motion of the right knee 
was from zero to 110 degrees, and range of motion of the left 
was from zero to 110 degrees.  The examiner indicated that 
the range of motion was limited to some extent by the great 
obesity of the veteran's thighs.  Stability was good 
bilaterally.  He stated that there was slight loss of 
function and that it was due to pain.  

In an August 2001 statement, the veteran indicated that he 
experienced loud popping and cracking of his knees.  He 
stated that he was limited in the amount of standing and 
walking he could do.  With respect to his right arm, he noted 
that he had pain and extremely limited mobility.  

On VA examination in April 2003, the veteran denied swelling 
but complained of pain, weakness, stiffness, heat and 
redness, instability, giving away, locking, fatigability and 
lack of endurance.  He denied periods of flare up.  On 
physical examination, there was evidence of painful  motion.  
The examiner indicated that he could not determine whether 
there was edema due to the veteran's obesity.  He identified 
instability, weakness, and tenderness.  There was no redness 
or heat.  The veteran's gait was poor.  The examiner 
identified range of motion as -44 degrees of extension to 88 
degrees of flexion on the right and -46 degrees of extension 
to 96 degrees of flexion on the left.  He then noted that 
stability was good.  
With respect to the veteran's right elbow, the examiner 
indicated that range of motion was 139 degrees of flexion, 80 
degrees of forearm supination, and 76 degrees of forearm 
pronation.  X-rays were essentially normal.  The examiner 
noted that the veteran did have some instability of the 
knees, but a portion of it was due to the veteran's obesity.  
He concluded that there was slight pain, moderate weakness, 
moderate incoordination, and a large of amount of 
fatigability due to obesity.

In a May 2004 addendum to the April 2003 examination report, 
a VA examiner reiterated that the veteran had patellofemoral 
syndrome, but that it was not severe.  He also indicated that 
a portion of the veteran's instability was due to obesity.  

In a July 2004 statement, the veteran indicated that he had 
been limited in his daily activities due to his bilateral 
knee disability.  He stated that he had pain on climbing 
stairs or the slightest hill.  He noted that his knees 
constantly popped and cracked.  Regarding his right arm, the 
veteran sated that any undue stress caused pain and that the 
disability directly affected his ability to perform daily 
tasks.

An additional VA examination was conducted in September 2005.  
The examiner reviewed the veteran's history.  He noted that 
the veteran had undergone right below the knee amputation in 
March 2002 due to aggressive fibromatosis.  He indicated that 
the veteran walked without any aid and that he walked good 
distances.  The veteran complained of bilateral knee pain.  
The examiner noted that there had never been any documented 
acute swelling, redness, or puffiness, but that the veteran 
complained of swelling and locking five or six times per day.  
He related that he had pain on walking and at rest.  He 
complained of grinding, popping, locking, and instability.  
On physical examination the veteran walked with a below the 
knee prosthesis on the right, but no other walking aid.  He 
had a slight limp on the right but was able to walk at a good 
pace.  Both knees were normal to inspection, with no evidence 
of any effusion or osteophytosis.  There was no local redness 
or puffiness.  A cystic swelling was noted in the popliteal 
fossa at the site of irritation from the brim for the 
veteran's prosthesis.  The veteran expressed pain with any 
attempted examination of either knee.  The examiner noted 
that the veteran's expressions of pain could not be explained 
on the basis of all known medical history or what is observed 
from the examination and historical X-ray findings.  There 
was no atrophy of the musculature of the legs.  The veteran 
did not allow full flexion of either knee, and expressed any 
range of motion as very painful.  Extension was normal.  
Flexion of the right knee was to 100 degrees and flexion of 
the left knee was 100 degrees.  There were no flexion 
contractures.  There was no ligamentous laxity.  Lachman was 
negative bilaterally.  Patellar crepitus was negative.  The 
examiner noted that it was not possible to conduct a genuine 
DeLuca examination because the veteran expressed pain with 
any motion or any test maneuver.  He pointed out that the 
veteran expressed extreme pain particularly in the knees with 
any motion, and that it was not possible to get full range on 
either side.  He concluded that the mere level of pain was 
out of proportion to expectation.  At the end of about six or 
seven flexion repetitions of the right knee there was some 
quivering of the residual limb.  The examiner reiterated that 
the veteran expressed pain with motion of any type that could 
not be explained on the basis of known pathology.  He noted 
that the pain and limitation of flexion were incompatible 
with any known pathology and that it was not possible to 
comment on any additional loss of range of motion, 
fatigability or incoordination relating to knee pathology.  
He also noted that it was not possible to conduct a genuine 
DeLuca examination because the veteran expressed pain with 
any motion or any test maneuver.  He stated that he had no 
reason to believe that weakened movement, excess 
fatigability, or incoordination should exist.  The diagnosis 
was chronic bilateral knee pain that is difficult to explain.

With regard to his right arm, the veteran complained of pain 
around the fracture site.  He stated that he had good range 
of motion of the elbow and wrist.  He reported numbness of 
the right forearm and ulnar side of the hand, particularly at 
night.  On physical examination the veteran expressed pain 
with examination of the right elbow and wrist.  The examiner 
noted that the veteran's expressions of pain could not be 
explained on the basis of all known medical history or what 
is observed from the examination and historical X-ray 
findings.  Range of motion of the right elbow was from zero 
to 145 degrees.  Forearm supination was to 85 degrees and 
pronation was to 80 degrees.  There was no angulation noted.  
Range of motion testing of the right wrist revealed extension 
to 70 degrees, flexion to 80 degrees, radial deviation to 20 
degrees and ulnar deviation to 45 degrees.  There was no 
local swelling, redness, or puffiness around the right wrist 
or elbow.  The musculature was normal.  Tendon function was 
normal.  The examiner noted that it was not possible to 
conduct a genuine DeLuca examination because the veteran 
expressed pain with any motion or any test maneuver.  He 
stated that he had no reason to believe that weakened 
movement, excess fatigability, or incoordination should 
exist.  The diagnosis was status post right ulnar fracture at 
the proximal end with a good outcome.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Before proceeding with its analysis of the veteran's claim 
for a higher evaluation, the Board finds that some discussion 
of Fenderson v. West, 12 Vet.App. 119 (1999) is warranted.  
In that case, the Court of Appeals for Veterans Claims 
(Court) emphasized the distinction between a new claim for 
increased evaluation of a service-connected disability and a 
case (such as this) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation, where the disability in question has just been 
recognized as service connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the left of the claim, a practice known 
as "staged rating."  

	Knees

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2006).  

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, a 10 percent disability rating is assigned for 
malunion of the tibia and fibula with slight impairment of 
the knee or ankle.  In order to warrant a 20 percent 
disability rating, there must be malunion with moderate knee 
or ankle disability.  A 30 percent disability rating requires 
malunion with marked knee or ankle disability.  An evaluation 
of 40 percent requires that there be nonunion of the tibia 
and fibula with loose motion, requiring a brace.

The Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities. Two of those GC opinions reflect that a 
veteran who has X-ray evidence of arthritis and instability 
of the knee may be evaluated separately under Diagnostic 
Codes 5003 and 5257 provided additional disability is shown. 
VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 
1998).

Additional disability is shown when a veteran meets the 
criteria for a noncompensable evaluation under either DC 5260 
or 5261, which include flexion limited to 60 degrees or 
extension limited to 5 degrees, or when there is painful 
motion such that it adds to the actual limitation of motion 
shown under DC 5260 or DC 5261.  Also, in a VA General 
Counsel Precedent Opinion, VAOPGCPREC 
9-2004 (September 17, 2004), it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to adequately compensate for functional loss 
associated with injury to the leg.
 
Bilateral patellofemoral pain syndrome is currently evaluated 
as 10 percent disabling for each knee, pursuant to the 
diagnostic criteria for limitation of flexion of the leg.  
Having reviewed the record, the Board concludes that the 
veteran's bilateral knee disability is appropriately 
evaluated as 10 percent disabling for each knee.  Such an 
evaluation contemplates periarticular pathology productive of 
painful motion and/or flexion limited to 45 degrees.  The 
Board notes that the medical evidence does not show such 
limitation, and that, at most, the veteran's knee flexion is 
limited to 100 degrees.  In order to warrant a higher 
evaluation for limitation of flexion, the evidence must 
demonstrate flexion limited 30 degrees or the functional 
equivalent of limitation of flexion to 30 degrees due to such 
factors as painful motion, less movement than normal, 
weakened movement, excess fatigability, or incoordination.  
On VA examination, the veteran has complained of pain, 
swelling, loss of strength, and weakness.  However, on recent 
examination, extension was full and flexion was to 100 
degrees.  The veteran complained of pain with any maneuver, 
and the examiner indicated that the veteran's complaints of 
pain could not be explained on the basis of the known 
pathology.  Whether the Board accepts the veteran's 
statements or the more objective findings of the examiners, 
the result is the same.  Neither the objective nor subjective 
evidence establishes the functional equivalent of limitation 
of flexion to 30 degrees.  Rather, the veteran retains 
functional use greater than 30 degrees of flexion.  In sum, 
the evidence simply does not support a rating in excess of 10 
percent for patellofemoral pain syndrome of the bilateral 
knees for any time during the pendency of the veteran's 
appeal.  To the extent that the veteran has reported pain 
with any motion, as well as weakness, fatigability and 
incoordination, the Board finds that the reports are 
unsupported and not credible.  The Board also finds that the 
veteran's complaints are not medically explainable or 
accepted.  Therefore, such assertions on the veteran's par 
shall not serve as a basis to award a higher evaluation.

The Board notes that a separate evaluation for limitation of 
extension of the knees is not warranted, as the evidence 
demonstrates that the veteran has no such limitation.  The 
Board is aware that a 2003 VA examination report reflects 
extension of -46 degrees on the left and -44 on the right, 
and that the veteran's gait was poor.  However, such findings 
were not shown prior to or after the 2003 VA examination.  
The Board finds that the report is inconsistent with the 
other evidence of record and less probative.  The Board also 
notes that the skill of this examiner may only be viewed as 
unreliable.  The same examiner noted that there was 
instability but then reported that stability was good.  Such 
findings are inconsistent.  The probative value of the 2003 
VA examiner's report, based upon the reporting skill and the 
conclusion reached is minimal.  Guerrieri v. Brown, 4 Vet. 
App. 467.471 (1993).

Lastly, there is no reliable evidence of instability or 
subluxation.  Although the veteran has endorsed a history of 
giving way, his knees have been found to be stable on 
repeated examination.  The April 2003 examination report 
indicates both that there was instability and that stability 
was good.  On remand, the Board requested that an additional 
VA examination address possible instability of the veteran's 
knees, and the September 2005 VA examiner concluded that 
there was no instability.  The Board finds that the clinical 
observations of skilled professionals are more probative than 
the veteran's lay statements, and that the most recent VA 
examination is more probative than the April 2003 examination 
report which indicates instability and good stability.  See 
Guerrieri v. Brown, supra.  Therefore, a separate evaluation 
for instability or subluxation is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the claim of 
entitlement to ratings in excess of 10 percent for the right 
and left knee disabilities are denied.

	Fractured Right Ulna

Initially, the Board notes that the appellant is right 
handed.  Thus, the ratings for a major extremity will be 
considered.

Residuals of a right ulna fracture are currently rated under 
Diagnostic Code 5211 for impairment of the ulna, and a 10 
percent evaluation has been assigned.  A higher evaluation 
contemplates nonunion in the upper half.  X-ray examination 
in April 2003 was essentially normal.  Moreover, examination 
in June 1999 revealed no evidence of deformity, angulation, 
false motion, shortening, intraarticular involvement, 
malunion, or nonunion.  

The appellant is competent to report his symptoms; however, 
he is not a medical professional and his statements do not 
constitute competent medical evidence.  The most probative 
evidence establishes that there is no nonunion and that the 
right ulna fracture is healed.  Thus, an evaluation in excess 
of 10 percent for residuals of a fracture to the right ulna 
is not warranted under Diagnostic Code 5211 or 5212.

In addition, limitation of motion of the veteran's right 
elbow and forearm does not warrant an increased rating.  
Diagnostic Code 5206 requires forearm flexion limited to 90º 
in order to warrant a 20 percent rating, or extension of the 
forearm to 75 degrees.  Diagnostic Code 5213 awards a 20 
percent rating for pronation with motion loss beyond the last 
quarter of arc, when the hand does not approach full 
pronation.  See 38 C.F.R. § 4.71, Plate I (2006).  The 
evidence pertaining to the veteran's right arm indicates that 
he retains nearly full range of motion of the elbow and 
wrist.  

To the extent that the veteran reports functional loss due to 
pain, his complaints are out of proportion and not reliable.  
Accordingly, his assertions do not provide a basis upon which 
to award a higher evaluation for this disability.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, an evaluation 
in excess of 10 percent for residuals of fracture of the 
right ulna is denied.




ORDER

An evaluation in excess of 10 percent for right knee 
patellofemoral pain syndrome is denied.

An evaluation in excess of 10 percent for left knee 
patellofemoral pain syndrome is denied.

An evaluation in excess of 10 percent for residuals of a 
fracture of the right ulna (major) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


